Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-14, and 16, as filed 08/30/2021, are allowed.
		
Response to Arguments
Applicant filed amended claims on 08/30/2021. No matter is included in the amended claims.
The objection to claim 1 is withdrawn.
Regarding the rejection under 35 USC 101, Applicant argues (pages 9-16 of the Remarks dated 08/30/2021) that the amended claims recite the trusted execution environment is a secure element, and therefore amended claim 1 recites features that, when considered as a whole, integrate any judicial exception into a practical application. This argument is persuasive. The amended claims recite a technological system and method that enables the capture of additional authentication via a trusted execution environment, i.e., a secure element. This represents an application of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Said differently, the hardware secure element is technology. The rejection under 35 USC 101 is withdrawn.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance:
The most remarkable prior art of record is:
US 20160132861 (Fontaine) teaches a contactless enabled credit card, for example Visa Paywave® in use at a POS device, and the use of encryption keys and authentication. [0077] “The pin number is transferred to the secure element…” Fontaine further teaches the payment application opening a channel between the acquirer and the secure element. However, Fontaine does not appear to teach a visual indication of a secure element. 
US 20080207124 (Raisanen) teaches [0072] “allowing for a clear and easy way of visualizing secure element specific controls and states.” As of the time of invention, Applicant was motivated to combine Fontaine with Raisanen because this is a combination of old elements, each performing the same function as they did separately, for the motivation of enhanced authentication. (MPEP 2143 I (A))
The prior art fails to disclose at least the following limitations:  “prompting, by the second application program stored in the trusted execution environment of the computing device, via a display screen, a user to provide authentication data, wherein prompts and interface elements associated with the second application program are visually distinguishable from prompts and interface elements associated with the first application program.”
The most relevant non-patent literature is: “Trusted Execution Environment” en.wikipedia.org/wiki/ Trusted_execution_environment, as captured by Web.Archive.org 12/25/2016 (hereinafter Trusted) contemplates (page 1) the use of a client API and a TEE API. Trusted further teaches the use of a TEE for mobile financial services (see page 2) including as a POS, and that sensitive information needs to be “exposed” in the TEE. This contemplates the sensitive information not being visible in the Client API. Trusted further teaches (Page 2) the use of biometric data, including facial, fingerprint and voice for authentication.  
None of the prior art of record remedies the deficiencies found in Fontaine and Raisanen. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having 

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3692